DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yoshimura et al. US 2016/0118106 A1 (“Yoshimura”).
As to claim 1, Yoshimura discloses an optimization device comprising: 
a memory; and 5
a processor coupled to the memory and configured to: 
calculate, as a plurality of bit operations, when any bit in a bit string representing a state of an Ising model is inverted, an energy change value of the Ising model on the basis of a coefficient indicating magnitude of an interaction between an own bit and the inverted bit in the bit string (Figure 4 or Paragraphs 72-79 – e.g., searching for a ground state of an Ising model, including energy calculators using an energy function using a bit sequence); 10
output a first signal indicating inversion availability of the own bit according to the energy change value and a second signal indicating the energy change value (Paragraph 78 – e.g., “determination result” reflecting comparator result); 
select the bit to be inverted in the bit string and the energy change value corresponding to the bit on the basis of the first signal and the second signal (Paragraph 78-80 – e.g., necessary in generation of the write signal); 15
output a third signal indicating the selected bit to each of the plurality of bit operations (Paragraph 78-80 – e.g., generation of the write signal); 
output a fourth signal indicating the selected energy change value; and 
calculate energy of the Ising model on the basis of the energy change value indicated by the fourth signal (Paragraphs 75-80 – e.g., energy calculation with energy calculators, used in searching for a ground state of an Ising model, as in Figure 4 or Paragraph 72).
As to claim 4, Yoshimura discloses the device of claim 1.  Yoshimura further discloses wherein the processor, as each of the plurality of bit operations, output a fifth 10signal indicating a value of the own bit, select a value of the bit to be inverted together with the energy change value on the basis of the fifth signal, and output the third signal including the selected value of the bit (Paragraph 80).
As to claim 5, Yoshimura discloses the device of claim 1.  Yoshimura further discloses wherein 15the processor, as each of the plurality of bit operations, output a sixth 
Claim 6 recites elements similar to claim 1, and is rejected for the same reasons.
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest an optimization device having the combination of elements of the claims including, among other elements, the sets of signals or groups of bit operations used in the calculation, signaling, and selection steps of the claims.
In addition to Yoshimura, cited above, Tamura US 2020/0042570 A1 discloses an optimization apparatus including Ising modeling and bit selection, without the sets of signals or groups of bit operations used in the calculation, signaling, and selection steps of the claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851